319 S.W.3d 548 (2010)
In the Interest of: B.A.A., Appellant,
v.
JUVENILE OFFICER, Respondent.
No. WD 71142.
Missouri Court of Appeals, Western District.
September 14, 2010.
*549 Patricia A. Harrison, Esq., St. Louis, MO, for appellant.
Michael R. Fogal, Esq., Kansas City, MO, for respondent.
Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Chief Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM.
B.A.A., a juvenile, appeals the circuit court's judgment sustaining allegations that he committed acts, which if he were an adult, would be incest in violation of Section 568.020, RSMo. Cum.Supp.2009. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).